Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 03/31/22 is acknowledged.

OBJECTION
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: METHODS FOR ISOLATION OF CELL-FREE DNA USING AN ANTI-DOUBLE-STRANDED-DNA ANTIBODY.

PRIOR ART REJECTION

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2020/0248272) in view of Baez et al. (US 2002/0051986), and further in view of De Carvalho et al. (US 2019/0144848).
These claims are drawn to a method comprising: mixing a blood product sample with a solution comprising an anti-dsDNA antibody to form a complex of antibody and captured cell-free DNA; binding the complex with an antibody-binding reagent to produce a bound complex; and separating the bound complex from the blood product sample.
Kennedy et al. discloses a method for isolating cell-free DNA from a blood product sample comprising capturing said DNA from said sample, wherein 'capture may be performed using any suitable approach known in the art'.  See paragraphs 0219-0225, 0353, 0358-0359, and 0466.
Kennedy et al. does not disclose capture of cell-free DNA using an anti-dsDNA antibody, nor the use of antibody-binding reagents.
Baez et al. discloses the use of antibodies specific for double-stranded DNA to bind and detect DNA (see paragraphs 0138-0139).
De Carvalho et al. discloses the use of antibody-binding reagents such as magnetic beads for use in isolating methylated DNA bound to an antibody (see Fig. 2 and paragraphs 0040 and 0061).
One of ordinary skill in the art would have been motivated to modify the method of Kennedy et al. by using an anti-dsDNA antibody as the means of capturing cell-free DNA because as disclosed by Baez et al. such antibodies were known in the prior art, and Kennedy et al. disclosed that 'capture may be performed using any suitable approach known in the art'.   The skilled artisan would have been motivated to modify the method of Kennedy et al. and Baez et al. by using an antibody-binding reagent because such reagents were conventional in immunoprecipitation reactions, including with use of antibodies specific for methylated DNA, as disclosed by De Carvalho et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

6.	No claims are free of the prior art.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/06/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637